Citation Nr: 0429991	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-11 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.

2.  Entitlement to a compensable evaluation for chronic 
tonsillitis, status post tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The veteran's chronic tonsillitis is manifested by 
complaints of a sore throat, with no findings of residuals 
due to the tonsillectomy.

2.  In an unappealed December 2000 rating decision, the RO 
denied entitlement to service connection for a bilateral leg 
disability.

3.  The additional evidence received since the December 2000 
rating decision, considered in conjunction with the record as 
a whole, is cumulative and redundant of evidence previously 
of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a bilateral leg disability.  


CONCLUSIONS OF LAW

1.  A compensable evaluation for chronic tonsillitis, status 
post tonsillectomy is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7003, 
7804, 7805 (as in effect prior and subsequent to August 30, 
2002).

2.  The December 2000 rating decision which denied 
entitlement to service connection for a bilateral leg 
disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a bilateral 
leg disability.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, and informed him of 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claims.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially adjudicated prior 
to his being notified of the provisions of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the 
veteran's claims, the notice was provided by the AOJ prior to 
the final transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and reports of private and 
VA treatment and examination.  The veteran has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background - New and Material Evidence Claim

By a rating decision in December 2000, the RO denied 
entitlement to service connection for a bilateral leg 
disability.  No appeal was taken from that determination and 
it became final.  38 U.S.C.A. § 7105.  In a statement 
received in June 2001, the veteran requested that his claim 
for service connection for a bilateral leg disability be 
reopened.



Old Evidence

The evidence of record at the time of the December 2000 RO 
denial is as follows.

The veteran's service medical records included a clinical 
record which reveals that the veteran was seen in February 
1944 with complaints of headache, pain in the abdomen, legs 
and back, "chilliness and feverishness," sore throat and a 
cough.  Physical examination at that time was reported as 
negative except for moderate injection of the tonsils and 
pharynx.  The diagnosis did not refer to a leg disability.  
The service medical records are otherwise negative for any 
complaints or findings of a leg abnormality, to include the 
report of examination for separation from service in April 
1946.

A medical certificate dated in October 1946 reflects that the 
veteran reported that he had fallen and hurt his leg on a 
rock in November 1944 while overseas, and that he had had 
swelling of his leg since that time.  The veteran further 
indicated that since discharge from service, he had had pain 
with an inability to stand on his leg for a prolonged period.  
Physical examination revealed a mass of varicose veins on the 
back of the right leg.  The diagnosis was varicose veins.

A report of examination for housebound status or permanent 
need for regular aid and attendance, dated in July 1985, 
indicated that the veteran had had a stroke, that he 
complained of left-sided hemiparesis, and that physical 
examination findings included decreased strength of the left 
lower extremity.  The diagnosis was left hemiparesis.

Clinical reports of treatment dated from 1987 to 1988 reveal 
that the veteran complained of calf cramping.  The pertinent 
assessment was possible lower extremity claudication.  In 
September 1987, he complained of bilateral cramping pain in 
the calves, greater on the right than the left.

In a response dated in September 1988, the National Personnel 
Records Center reported that there existed no Surgeon General 
Office records for the veteran's period of active service 
from December 23, 1943 through April 28, 1946.

Clinical reports dated in 1958, received in January 1989, 
noted varicosities of the calf area of the right leg.

A summary report of VA hospitalization from July to August 
1985 noted a pertinent diagnosis of paresthesias of the lower 
extremities.  No pertinent medical history was reported.  A 
summary report of VA hospitalization in November 1992 
included a pertinent diagnosis of peripheral vascular 
disease.  No pertinent medical history was reported.

The veteran's legs were not examined on VA examination in 
November 2000.

Additional Evidence

The evidence received subsequent to the December 2000 RO 
denial is as follows.

Duplicate service medical records were received in July 2001.

VA progress notes dated from September 2000 to August 2000 
reveal that in August 2001, the veteran continued to have 
right leg pain, and reported that he had been told he had 
poor circulation in that leg.  It was indicated the veteran 
reported a history of war injuries to that leg which 
contribute to the pain.

Reports of VA examination in November 2002 and April 2003 do 
not refer to a disability of the legs.

In March 2004, the veteran submitted a copy of a February 
2004 radiology consultation report which revealed impressions 
of severe resting ischemia in the right lower extremity, and 
moderate to marked resting ischemia in the left lower 
extremity.



Applicable Law

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence, not 
previously submitted to agency decision-makers, that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim. 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The evidence of record at the time of the December 2000 RO 
denial revealed the service medical records were negative for 
any leg injury or disability during service.  Although the 
veteran's complaints in February 1944 included leg pain, 
physical examination at that time revealed no leg 
abnormality.  Post service clinical reports establish the 
veteran reported a history of right leg injury in service, 
when seen months after discharge from service, when right leg 
varicose veins was diagnosed.  Subsequent diagnoses included 
leg hemiparesis, and bilateral leg cramping and bilateral 
varicose veins.  The additional evidence received subsequent 
to the December 2000 RO denial included duplicate service 
medical reports.  As such, this evidence may not be 
considered new.  The additional clinical reports that did not 
reference a leg disability, while new in that they were not 
previously of record, are not material to the veteran's claim 
for service connection for a bilateral leg disability.  The 
additional clinical reports which were not previously of 
record which indicate the veteran has continued right leg 
pain, and bilateral lower extremity resting ischemia, while 
new, are cumulative of the previously established fact that 
the veteran has bilateral leg disability subsequent to 
service.  The deficiencies that existed at the time of the 
December 2000 RO denial have not been satisfied by the 
additional evidence received subsequent to the December 2000 
RO denial, even when the evidence is considered as a whole.  
Namely, there continues to be no demonstration of a leg 
injury or disease in service, or competent clinical evidence 
of a relationship between a current leg disability and any 
incident of service.  Hence, the Board finds that new and 
material evidence has not been received to reopen the claim 
for service connection for a bilateral leg disability.  In 
making this determination, the Board has resolved doubt in 
the veteran's favor where applicable.

Factual background - Increased Rating Claim

The veteran submitted a claim for an increased rating for 
chronic tonsillitis in June 2001.

A VA examination of the esophagus was conducted in November 
2002.  The veteran reported difficulty swallowing since his 
tonsillectomy in 1956.  He also described chronic pain in his 
throat and noted that he had a large amount of mucus in his 
throat that caused difficulty with swallowing.  An 
examination disclosed that the tonsils had been removed.  
There was no erythema or exudates.  No surgical lesions were 
noted.  The impression was dysphagia.  No diagnosis referable 
to tonsillitis was made.  The examiner commented that the 
veteran's history of stroke and findings on video swallowing 
study of significant motor dysfunction suggested that at 
least a significant amount of his swallowing difficulties 
were secondary to a possible cerebrovascular accident.  It 
was also noted that the findings strongly suggested excessive 
oropharyngeal mucus was present and was, in fact, inhibiting 
his swallowing.  The examiner added that it was at least as 
likely as not that the veteran had chronic difficulty 
swallowing due to excessive mucus that might date back to his 
tonsillectomy in 1956. 

The veteran was afforded a VA ear, nose and throat 
examination in February 2003.  He complained of a chronic 
sore throat and dysphagia.  He related that these symptoms 
had been present since the tonsillectomy in 1956.  On 
examination, an anterior rhinoscopy revealed healthy nasal 
mucosa with slight leftward septal deviation.  An oral cavity 
examination disclosed no evidence of mass or lesion, with 
moist mucous membranes.  The uvula was slightly deviated to 
the right and appeared long and floppy.  A fiberoptic 
nasopharyngoscopy and laryngoscopy was performed and revealed 
that the nasopharynx was without evidence of mass or lesion.  
The vallecula, base of the tongue, epiglottis and 
supraglottis were within normal limits.  The impression was 
dysphagia with chronic sore throat and right-sided otalgia.  
Further testing was recommended to rule out carcinoma in 
light of other symptoms not pertinent to the issue on appeal.  

A panendoscopy was done in April 2003.  The source of his 
chronic dysphagia was unclear.  It was noted, however, that a 
prior video swallow revealed mostly a neuromuscular 
dysfunction and discoordination of the veteran's swallowing 
mechanism.  It was further stated that it appeared that most 
of the veteran's problems were related to his stroke.  

Applicable Law

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (Effective prior to August 30, 2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (Effective prior to August 30, 2002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (Effective prior to August 
30, 2002).

Under the rating codes that became effective on August 30, 
2002, superficial, unstable scars, which warrants a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803).

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation.  
Diagnostic Code 7804.

The new rating code for other scars is unchanged from the old 
rating code, and states that the disability is to be rated on 
limitation of function of the affected part.  Diagnostic Code 
7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.

Analysis

The Board acknowledges that the veteran has reported that he 
has had a sore throat since his tonsillectomy in 1956.  The 
fact remains, however, that there is no clinical evidence 
that the veteran experiences any symptoms associated with the 
removal of his tonsils.  In this regard, the Board emphasizes 
that following testing conducted by the VA, it was concluded 
that the veteran's symptoms were attributable to a stroke.  
The Board acknowledges that it was suspected following the VA 
examination in November 2002 that difficulty swallowing might 
be due to excessive mucous that might date to the veteran's 
tonsillectomy.  However, following further study, it was 
concluded that his symptoms were associated with his stroke.  
The only evidence supporting the veteran's claim consists of 
his statements regarding the severity of his disability.  In 
contrast, the medical findings are of greater probative value 
and fail to demonstrate that a higher rating is warranted.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an increased rating for 
chronic tonsillitis, status post tonsillectomy.


ORDER

A compensable evaluation for chronic tonsillitis, status post 
tonsillectomy is denied.

New and material evidence having not been received, the 
appeal to reopen the claim for service connection for a 
bilateral leg disability is denied.




	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



